
	

113 HR 2972 IH: Heat is Power Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2972
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for producing electricity from wasted heat.
	
	
		1.Short titleThis Act may be cited as the
			 Heat is Power
			 Act.
		2.Energy credit for
			 wasted heat to electricity property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by inserting or at the end of clause (vii), and by
			 adding at the end the following new clause:
				
					(viii)wasted heat to
				electricity
				property,
					.
			(b)Wasted heat to
			 electricity propertySubsection (c) of section 48 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(5)Wasted heat to
				electricity property
						(A)Wasted heat to
				electricity propertyThe term wasted heat to electricity
				property means property comprising a system which generates electricity
				through the recovery of a qualified wasted heat resource.
						(B)Qualified wasted
				heat resource definedThe term qualified wasted heat
				resource means—
							(i)exhaust heat or
				flared gas from any industrial process,
							(ii)waste gas or
				industrial tail gas that would otherwise be flared, incinerated, or
				vented,
							(iii)a pressure drop
				in any gas, excluding any pressure drop to a condenser that subvents the
				resulting head, or
							(iv)such other forms
				of wasted heat resources as the Secretary may determine.
							(C)ExceptionThe
				term qualified wasted heat resource does not include any heat
				resource from a process whose primary purpose is the generation of electricity
				utilizing a fossil
				fuel.
						.
			(c)Temporarily
			 30-Percent energy propertyClause (i) of section 48(a)(2)(A) of
			 such Code is amended by striking and at the end of subclause
			 (III) and by adding at the end the following new subclause:
				
					(V)energy property
				described in (3)(A)(viii), but only with respect to periods ending before
				January 1, 2018,
				and
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Production credit
			 for electricity produced from wasted heat
			(a)In
			 generalParagraph (1) of section 45(c) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(J)wasted
				heat.
					.
			(b)Wasted
			 heatSubsection (c) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Wasted
				heatThe term wasted heat means a qualified wasted
				heat resource (as defined by section
				48(c)(5)).
					.
			(c)Definition of
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(12)Wasted heat
				facilityIn the case of a facility using wasted heat to produce
				electricity, the term qualified facility means any facility owned
				by the taxpayer which is originally placed in service before January 1,
				2018.
					.
			(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) of such Code is amended
			 by striking or (11) and inserting (11), or
			 (12).
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
